Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Schedule 14A Information Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under Section240.14a-12 PDI , INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Solely for purposes of calculating the filing fee, the registrant estimates a proposed maximum aggregate value of the transaction of $48,245,182, consisting of (i) a $25,467,182 cash payment at the closing, plus (ii) a $7,100,000 cash payment at the closing, representing the maximum amount that may be received by the registrant upon the occurrence of certain events specified in the Asset Purchase Agreement, and plus (iii) a $15,678,000 cash payment, representing the registrant’s estimate of the aggregate earn-out payment the registrant may receive pursuant to the Asset Purchase Agreement. In accordance with Exchange Act Rule 0-11(c), the filing fee of $4,858.29 was determined by multiplying 0.0001007 by $48,245,182. 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: Table Of Contents ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Table Of Contents PRELIMINARY PROXY M ATERIAL – SUBJECT TO COMPLETION , 2015 Dear Stockholder: A special meeting of the stockholders of PDI, Inc. (“PDI”) will be held on , 2015 at 9:00 a.m., local time, at PDI’s corporate headquarters located at Morris Corporate Center One, 300 Interpace Parkway, Building A, Parsippany, NJ 07054. At the Special Meeting, you will be asked to consider and vote upon the following proposals: 1. To authorize the sale (the “Asset Sale”) by PDI of substantially all of the assets,the goodwill and ongoing business comprising
